 hi theMatter of CONSOLIDATED EDISON COMPANY OF NEWYORK, INC.,BROOKLYNEDISON COMPANY, INC., NEWYORK AND QUEENS ELECTRICLIGHT ANDPOWER COMPANY,WESTCHESTER LIGHTING COMPANY,THE YONKERSELECTRIC LIGHT ANDPOWER COMPANY,NEW YORKSTEAM CORPORATION,AND CONSOLIDATED TELEGRAPH AND ELECTRICALSUBWAY COMPANYandAMALGAMATEDUTILITYWORKERS AFFILIATEDWITH UTILITYWORKERS ORGANIZINGCOMMITTEE, C. I. O.In the Matter of CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.,BROOKLYNEDISON COMPANY, INC., NEW YORK ANDQUEENS ELECTRICLIGHT ANDPOWER COMPANY,WESTCHESTER LIGHTING COMPANY,THE YONKERS ELECTRIC LIGHT AND POWERCOMPANY,.NEW YORKSTEAM CORPORATION,AND CONSOLIDATED TELEGRAPH AND ELECTRICALSUBWAY COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNIONS Nos. B-825,B-826, B-828,B-829,B-830, B-832,AND B-839, A. E. OF L.Cases Nos. R-1739 and R-1740, respectively.Decided March 2, 1940Gas and Electric Utility Industry-Investigation of Representatives:con-troversy concerning representation of employees. rival organizations;refusal tobargainby employer-Units Appropriatefor Collective Bargaining:(1) produc-tion,maintenanc,.operation,construction,and other stated classifications ofemployees throughout system, excluding supervisory.engineering,sales, clericaland other stated classifications of employees,pursuant to stipulation; (2)engineering,sales, clerical,and other stated classifications of employees through-out system,excluding supervisory,production.maintenance,operation, con-struction,and other stated classifications of employees,pursuant to stipulation-Elections Ordered:employees on stipulated pay roll eligible to voteMr. Mark LauterandMr. Alan F. Perl,for the Board.Whitman, Ransom, Coulsonct3Goetz,byMr. WilliamL. Ransom,Mr. Henry S. Reeder,andMr. P. M. Berksov,of New York City,for theCompanies.Boudin, Cohn d Glickstein, by Mr. Leonard B.BoudinandMr.Sidney Elliott Cohn, of New York City,for the Amalgamated.Mr. Isaac Lobe Straus,of Baltimore.Md., andDelafield,Marsh,Porter d Hope,byMr. Claude A. Hope,of New York City, for theI. B. E. W. and its affiliatedlocals.Mr. Herman E. Cooper,of New York City, for theEdison Brother-hood and its affiliatedlocals.Mr. David Findling,of counsel to the Board.21 N.L.R B.,No.1].65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 12, 1939, Amalgamated Utility Workers affiliated withUtilityWorkers Organizing Committee, C. I. 0., herein called theAmalgamated, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofConsolidated Edison Company of New York, Inc., New York City;Brooklyn Edison Company, Inc., New York City ; New York andQueens Electric Light and Power Company,' New York City; West-chester Lighting Company, Yonkers, New York; and The YonkersElectricLight and Power Company, Yonkers, New York ; andrequesting an investigation and certification of representatives, pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.'On September 1, 1939, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On September 5, 1939, the Regional Director issued a notice ofhearing, and on September 21, 1939, a notice of postponement ofhearing, copies of which notices were duly served upon the above-named Companies ; upon the Amalgamated ; upon InternationalBrotherhood of Electrical Workers, Local Unions Nos. B-825, B-829,B-830, B-832, and B-839, described in the petition as labor organ-izations claiming to represent employees of the Companies directlyaffected by the investigation; and upon International Brotherhoodof ElectricalWorkers, herein called the I. B. E. W.Pursuant to the notice of postponement, a hearing was held onOctober 16 and 17, 1939, at New York City, before Edward Gran-ISometimes designated in the record as New York & Queens Electric Light & PowerCompany2The petition was styled "amended petition "On November 20, 1937, Local 1212,United Electrical, Radio & Machine Workers of America. C 1 0 , which counsel for theAmalgamated stated at the hearing was the predecessor organization of the Amalgamated,had filed a petition alleging that a question affecting commerce had arisen concerningthe representation of employees of Consolidated Edison Company of New Yoik, Inc,Brooklyn Edison Company, Inc , New York and Queens Electric Light and Power Com-pany,Westchester Lighting Company, The Yonkers Electric Light and Power Company,New York Steam Corporation, and Consolidated Telegraph and Electrical Subway Com-panyNo order directing an investigation was issued, and no other proceedings weretaken on this petition, and for the purposes of this proceeding the petition filed on April12, 1939, by the Amalgamated will be deemed "the petition" herein CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.67Bison Smith, the Trial Examiner duly designated by the Board.The Board, the above-named Companies, the Amalgamated, andthe I. B. E. W. and the above-named local unions were representedby counsel and participated in the hearing.No testimony was takenat the hearing.At the commencement thereof, the Companies, andthe I. B. E. W. and the above-named local unions moved to dismissthe petition upon the grounds,inter alia,(1) that the petition wasdefective in that New York Steam Corporation and ConsolidatedTelegraph and Electrical Subway Company, claimed by the movingparties to be necessary and proper parties to the proceeding, werenot named as parties thereto, and (2) that the unit claimed in thepetition to be appropriate for the purposes of collective bargainingwas inappropriate and arbitrary, for the reason that it did notinclude employees of New York Steam Corporation and ConsolidatedTelegraph and Electrical Subway Company, and for the furtherreason that it failed to include employees in certain classifications.The Trial Examiner referred this motion to the Board.For thereasons stated below, the motions are hereby denied 3During thehearing, the Trial Examiner granted the motion of the Amalgamatedto amend the petition in certain particulars with respect to the allegedappropriate unit.4During the hearing, the Trial Examiner alsomade rulings on other motions. The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.At the conclusion ofthe hearing on October 17, New York Steam Corporation and Con-solidated Telegraph and Electrical Subway Company filed separateapplications alleging that they, together with the Companies named inthe petition, collectively constitute a "unitary and integrated system"and are under "unified ownership, management, and operation" ; andrequesting that they be made parties to, and be permitted to inter-vene in the proceeding.The Trial Examiner reserved rulings onthese applications.The Trial Examiner then adjourned the hearingto October 20 upon the motions made by the Companies, and theI.B. E. W. and the above-named local unions, on the ground thatthey were not prepared ro proceed on the petition as amended.Pursuant to the order of adjournment, the hearing was continued,onOctober 20, 1939, at New York City, before Gustaf B. Erickson,the Trial Examiner duly designated by the Board in place and steadof Edward Grandison Smith. No testimony was taken at the hear-E See footnotes 8 and9, infra4The amendment changed the terminoioey in which the alleged appropriate unit wasexpressed and, according to the, attorney for the Amalgamated, was intended only (1) toinclude within the unit construction workers previously excluded and (2)to set forth-with greater particularity other classifications of employees sought to be included bythe petitionThe amendment was not directed to the gionnds specified in the motions todismiss 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDing.The Companies, and the I. B. E. W. and the above-namedlocal unions again moved to dismiss the petition upon substantiallythe same grounds urged by them previously.The Trial Examinerdid not rule on these motions. For the reasons stated below the mo-tions are denied.bPursuant to agreement of all parties, the Trial Ex-aminer then ordered that the hearing be adjourned until October 26.No hearing was held on October 26, the hearing being adjournedand thereafter from time to time again adjourned, until February9, 1940.<JMeanwhile, on November 22, 1939, the I. B. E. W. and Inter-nationalBrotherhood of ElectricalWorkers, Local Unions Nos.B-825, B-826, B-828, B-829, B-830, B-832, and B-839, herein calledits affiliated locals, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofConsolidated Edison Company of New York, Inc., and its affiliatedCompanies : Brooklyn Edison Company, Inc.; New York and QueensElectricLight and Power Company; Westchester Lighting Com-pany ; The Yonkers Electric Light and Power Company ; New YorkSteam Corporation, New York City ; and Consolidated Telegraphand Electrical Subway Company, New York City; collectively herein-after called the Companies, and requesting an investigation andcertification of representatives, pursuant to Section 9 (c) of the Act.On February 6, 1940, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Sections 3 and 10 (c) (2), of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation in the case arising upon the petition of theI.B. E. W. and its affiliated locals; authorized the Regional Directorto conduct it and to provide for an appropriate hearing upon duenotice ; and consolidated said case for all purposes with the casearising upon the petition of the Amalgalnated.ePursuant to notice duly served upon the Companies, the Amalga-mated, and the I. B. E. W. and its affiliated locals, a hearing in thecases as consolidated was held on February 9, 13, and 14, 1940, at NewYork City, before Gustaf B. Erickson, the Trial Examiner dulydesignated by the Board.The Board, the Companies, the Amalga-mated, and the I. B. E. W. and its affiliated locals, were representedby counsel and participated in the hearing.At the opening thereof,Brotherhood of Consolidated Edison Employees, herein called theEdison Brotherhood, and Local Unions Nos. 1, 2, 3, 4, 5, 6, and 76See footnotes 8 and 9,infra.6This order also revoked an order of the Board dated January 12, 1940, in which theBoard had previously directed the foregoing investigation,authorized a hearing, andconsolidated the cases as aforesaid;but in which the caption had incorrectly listed thenames of the Companies involved CONSOLIDATED EDISON COMPANY OF NEW YORK,INC.69of Brotherhood of Consolidated Edison Employees, herein called itsaffiliated locals, appeared by counsel and, claiming to represent em-ployees of the Companies directly affected by the investigations,moved to intervene in the consolidated proceedings.'The TrialExaminer granted the motion.Thereafter, the Edison Brotherhoodand its affiliated locals were represented by counsel and participatedin the hearing.At the commencement of the hearing, the TrialExaminer grainted, without objection, the applications made onOctober 17, 1939, by New York Steam Corporation and ConsolidatedTelegraph and Electrical Subway Company to intervene in the casearising upon the petition of the Amalgamated.Thereafter the TrialExaminer granted the motion of the Amalgamated to amend the pe-tition in the case arising upon its petition by adding New York SteamCorporation and Consolidated Telegraph and Electrical SubwayCompany to the parties named therein as employers," and by addingthe Edison Brotherhood and its affiliated locals, and InternationalBrotherhood of ElectricalWorkers, Local Unions Nos. B-826 andB-828 to the parties named therein as labor organizations claiming torepresent employees of the Companies directly affected by the in-vestigation.During the hearing, the Trial Examiner also made rul-ings on other motions.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were made. Therulings are affirmed.During the hearing the Trial Examiner admitted into evidencetwo stipulations, each dated February 14, 1940, and each entered intoby and between the Companies, the Amalgamated, the I. B. E. W.and its affiliated locals, the Edison Brotherhood and its affiliatedlocals, and counsel for the Board, and in each of which the partiesagree that the Amalgamated, the I. B. E. W., and the Edison Brother-hood are labor organizations within the meaning of Section 2 (5) ofthe Act and admit to membership employees of the Companies; thata question has arisen concerning representation of employees of theCompanies; that employees of the Companies in the classificationsand titles set forth in each stipulation constitute a unit appropriatefor the purposes of collective bargaining; and that the Board maymake and enter a "Decision and Direction of Election" providingfor the holding of an election by secret ballot among employees ofthe Companies in such unit.°Each stipulation further recites thatthe Companies, the Amalgamated, the I. B. E. W. and its affiliated'On January 29, 1940, a written petition and motion to intervene in each case hadbeen filedwith the Regional Director on behalf of the Edison Brotherhood and itsaffiliated locals8 Thereupon the motionsto dismissthe petition for non-joinder of parties became moot.Moreover, since no objection was made to the amendment, the motions,in so far as madeon the groundof such non-joinder, are deemed abandoned9 The motionsto dismissthe petition were, in effect, abandoned by the stipulations andin any event, thereupon became moot.283032-41-vol 21-6 7O-DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocals, theEdison Brotherhood and its affiliated locals, and theRegionalDirector for the National Labor Relations Board for theSecond Region, have entered into a "further stipulation and agree-ment [which was not introduced in evidence] as to variousmatterson which there is agreement among them as to the time and mannerof conducting the election if an election is ordered by the Board";and that the parties have agreed that the "operation of such sepa-rate stipulation and agreement shall be subject to the powers of theBoard under the Act and the Rules and Regulations-Series 2, effec-The Board hereby orders thefiling-instanterof said stipulations with respect to the conduct of elections, and theirinclusion in the record herein for all purposes.Further reference tothe provisions of the stipulations between the parties will be madebelow.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESA.Incorporation and nature of businessConsolidatedEdison Company of New York, Inc., BrooklynEdison Company, Inc., and New York and Queens Electric Lightand Power Company are New York public utility corporations, hav-ing their principal offices and places of business in New York City.They are engaged in the business of supplying electric energy to con-sumers situated within the Boroughs of Manhattan, The Bronx, andBrooklyn, and a part of the Borough of Queens, within the City ofNew York. Consolidated Edison Company of New York, Inc., isengaged also in the business (a) of supplying gas to consumers situ-ated in the Borough of Manhattan and The Bronx, and a part ofthe Borough of Queens, and (b) in selling to manufacturers andjobbers in New York City for comlriercial purposes certain by-products incidental to its manufacture of gas, namely, coke, cokebreeze, tar, light oils, and sulphate of ammonia.Besides being anoperating utility company, it is also a holding company, owningcontrolling stock interests, as described below, in the other Com-panies named in the petitions herein.Westchester Lighting Company and The Yonkers Electric Lightand Power Company are New York public utility corporations, hav-ing their principal offices and places of business in Yonkers, New10Board Rules and Regulations-Series 2, were amended effective January 27, 1940The reference in these stipulations to the Rules and Regulations is deemed to be areference to said Rules and Regulations-Series 2, as amended CONSOLIDATED EDISON COMPANY. OF NEW YORK, INC.71York.The former company is engaged in the business of supplyingelectricity and gas to consumers principally situated in WestchesterCounty, New York, except the City of Yonkers; and the latter com-pany is engaged in the business of supplying electricity to consumerssituated in the City of Yonkers, Westchester County, New York.New York Steam Corporation, a New York public utility corpora-tion having its principal office and place of business in New YorkCity, is engaged in the business of supplying steam to consumerssituated within a part of the Borough of Manhattan.Consolidated Telegraph and Electrical Subway Company, a NewYork corporation having its principal office and place of business inNew York City, is engaged in the business of constructing, equipping,maintaining, and operating, under contracts with the City of NewYork, underground ducts or conduits for the reception of electricalconductors (other than telegraphic and telephone conductors) in theBoroughs of - Manhattan and The Bronx. Consolidated EdisonCompany of New York, Inc., and Westchester Lighting Companyoccupy space in such ducts and pay rent for the space so occupied.B. Unitary and integrated SystemThe Companies are commonly referred to as the ConsolidatedEdison Company group of companies or the Consolidated EdisonCompany System.They constitute and are operated as a unitaryand integrated system.The Consolidated Edison Company of NewYork, Inc., owns more than 95 per cent of all the outstanding votingstock of each of the other companies named in the petitions herein.A, majority of the board of directors of each of the companies,other than Consolidated Edison Company of New York, Inc., is madeup of trustees or officers of the latter company.Each of the com-panies has an executive and operating officials and employees whoare not officials of Consolidated Edison Company of New York, Inc.,but who take part, with the trustees and officers of the latter com-pany, in the discussion and determination of the major and generalpolicies of the companies.The major labor policies, among others,of the companies are thus discussed and determined, but are locallyadministered and applied by and through the board of directors andexecutive officers of each company, in a manner not inconsistentwith the general policies as determined by and for the companies asa whole.The companies of the Consolidated Edison Company System havefor many years been under a unified ownership, management, andoperation.Thus, the gas operations of the System have for manyyears been carried on in accordance with the terms of joint facilityarrangements ; and the manufacturing plants, holder-stations, pump- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDing stations, and transfer mains of the various companies have beenand are operated as an interconnected system.Similarly, the gen-erating facilities of the electric companies in the System have beenoperated as a unit for the System electric load and electric energyhas been supplied by or to the companies of the System in accordancewith arrangements for the interchange of power.New York SteamCorporation has a connection with one of the electric generating sta-tions of Consolidated Edison Company of New York, Inc., fromwhich is made available an additional supply of steam for resale toitscustomers, and the New York Steam Corporation suppliesbyproduct electricity to the distributing system of the companies.C. The Companies' operations in interstate commerceThe principal raw materials used in the business of the Companiesare coal, oil, copper cable, and electrical equipment.During theyear 1938, which was a representative year, approximately 90 percent in value of these raw materials were shipped to New York Statefrom points in other States.All of the coke, coke breeze, tar, lightoils, and sulphate of ammonia produced by the Companies are soldand delivered to manufacturers and jobbers in New York City forcommercial purposes.All of the gas, electricity, and steam gen-erated, sold, and distributed by the Companies is delivered to privateand public consumers in New York City.Among the consumers of electricity, gas, and steam produced bythe Companies are Federal Government agencies, including agencieswhich operate lighthouses ; interstate telegraph companies ; inter-state broadcasting companies; interstate telephone companies; air-fields; stock exchange wire services; railroad carriers whose trainsmove interstate; passenger and freight terminals in part handlinginterstate commerce; and companies operating steamship piers usedin part in interstate or foreign commerce.The Board in its Decision in a prior case involving the same Com-panies concluded that it had jurisdiction over the operations of theCompanies."During the hearing in the instant cases, the Companiesstipulated, and we find, that "no essential or material change hastaken place in the manner of carrying on the business of the . . .Companies since . . . the time as of which the proofs in that case weretaken."During the hearing in the instant cases the Companies fur-ther stipulated that for the purposes of these proceedings they doUMatter,of Consolidated Edison Companyof New York, Inc,et atandUnitedElectri-cal and.Radto Workers of America,affiliatedwith the Committee for Industrial Organiza-tion, 4 NL.R.B. 71, enforced as modifiedConsolidatedEdison Coin,pany of'New York,Inc, et al v NationalLabor Relations Board,et al,9.5F (2d) 390 (C C A 2) 305U. S 197. CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.73not contest that their operations are subject to the jurisdiction ofthe Board.H. THE ORGANIZATIONS INVOLVEDAmalgamated Utility Workers affiliated with Utility Workers Or-ganizing Committee is a labor organization affiliated with the Con-gress of Industrial Organizations, and admitting to membershipemployees of the Companies.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor. Its LocalUnions Nos. B-825, B-826, B-828, B-829, B-830, B-832, and B-839admit to membership employees of the Companies.Brotherhood of Consolidated Edison Employees is an unaffiliatedlabor organization.ItsLocal Unions Nos. 1, 2, 3, 4, 5, 6, and 7admit to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONThe parties have agreed in the stipulations dated February 14,1940, and referred to above, that a controversy exists among theAmalgamated, the I. B. E. W., and the Edison Brotherhood concern-ing the representation of employees of the Companies, and that theCompanies have refused to bargain with the Amalgamated. Theparties have there further stipulated, and we find, that by virtue ofthe foregoing ,a question has arisen concerning representation of em-ployees of the Companies.12IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, commerce, transportation, and communicationamong the several States and with foreign countries, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITSWe find, in accordance with the stipulation of the parties, datedFebruary 14, 1940, and above referred to, that all employees of theCompanies in the pay-roll classifications and titles which appear in12 SeeMatter of The Barre Wool Combing Company,LromitedandFederal Labor UnsonNo.21928,TextroleWorkers,affiliatedwith the AmericanFederattionofLabor,19N. L It. B. 1008 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix I annexed hereto and made a part hereof, but expresslyexcluding all employees of the Companies in the pay-roll classifica-tions and titles which-appear in Appendix I-X annexed hereto andmade a part hereof, constitute a unit appropriate for the purposesof collective bargaining.We also find that said unit will insure toemployees of the Companies the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies ofthe Act.We further find, in accordance with the stipulation of the partiesdated February 14, 1940, and above referred to, that all employeesof the Companies in the pay-roll classifications and titles which ap-pear in Appendix II annexed hereto and made a part hereof, butexpressly excluding all employees of the Companies in the pay-roll classifications and titles which appear in Appendix II-X an-nexed hereto and made a part hereof,also constitute a unit appro-priate for the purposes of collective bargaining.We find furtherthat said unit will insure to employees of the Companies the full bene-fit of their right to self-organization and to collective bargainingand otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Amalgamated,the I.B. E. W., and the Edison Brotherhoodeach claim to represent a substantial number of employees of theCompanies in the units which we have found to be appropriate butnone submitted proof of membership at the hearing.We find thatthe question which has arisen concerning representation of employeesof the Companies can best be resolved by the holding of separateelections by secret ballot among the employees in each of the unitswhich we have found to be appropriate.The parties have agreed in the stipulations dated February 14,1940 that,in the event that the Board should direct elections,eligi-bility to vote in the elections should be limited to all employees ofthe Companies in each of the appropriate units whose names appearon the pay roll of the Companies for the week commencing October16, 1939.We construe the stipulations to include as eligible to votethose employees who did not work during such pay-roll period be-cause they were ill or on vacation,or who have since been temporarilylaid off ; and to exclude those employees who have since quit or beendischarged for cause.As thus construed,we see no reason to departfrom the wishes of the parties in this regard,and we shall directaccordingly.The parties have further stipulated and, in accordancewith said stipulations,we shall direct, that the elections shall be heldnot less than fifty (50) days from and after February 13, 1940. CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.75Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Consolidated Edison Company of NewYork, Inc., Brooklyn Edison Company, Inc., New York and QueensElectric Light and Power Company, Westchester Lighting Company,The Yonkers Electric Light and Power Company, New York SteamCorporation, and Consolidated Telegraph and Electrical SubwayCompany, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Companies in the pay-roll classificationsand titles which appear in Appendix I, but expressly excluding allemployees of the Companies in the pay-roll classifications and titleswhich appear in Appendix I-X, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.3.All employees of the Companies in the pay-roll classificationsand titles which appear in Appendix II, but expressly excluding allemployees of the Companies in the pay-roll classifications and titleswhich appear in Appendix II-X, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Consolidated Edison Company of New York, Inc., BrooklynEdison Company, Inc., New York and Queens Electric Light andPower Company, Westchester Lighting Company, The Yonkers Elec-tric Light and Power Company, New York Steam Corporation, andConsolidated Telegraph and Electrical Subway Company, separateelections by secret ballot shall be conducted not less than fifty (50)days from and after February 13, 1940, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of the Companies who fall within each of the groups 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed below, to determine whether they desire to be representedfor the purposes of collective bargaining by Amalgamated UtilityWorkers affiliatedwithUtilityWorkers Organizing Committee,affiliated with the Congress of Industrial Organizations; Interna-tional Brotherhood of Electrical Workers, affiliated with the Amer-icanFederation of Labor; Brotherhood of Consolidated EdisonEmployees ; or by none :1.All employees of the Companies in the pay-roll classificationsand titles which appear in Appendix I, whose names appear on thepay roll of the Companies for the week commencing October 16, 1939,including employees within such classifications and titles who did notwork during such pay-roll period because they were ill or on vacationand who were then or have since been temporarily laid off, but ex-pressly excluding all employees of the Companies in the pay-rollclassifications and titles which appear in Appendix I-X, and em-ployees who have since quit or been discharged for cause.2.All employees of the Companies in the pay-roll classificationsand titles which appear in Appendix II, whose names appear on thepay roll of the Companies for the week commencing October 16, 1939,including employees within such classifications and titles who didnot work during such pay-roll period because they were ill or onvacation and who were then or have since been temporarily laid off,but expressly excluding all employees of the Companies in the pay-roll classifications and titles which appear in Appendix II-X, andemployees who have since quit or been discharged for cause.SCHEDULE ICLASSIFICATIONS AND TITLES OF EMPLOYEES INCLUDED IN UNIT IA. C. Operator, A. C. Operator 2 Or, A. C. Substation Operator,Adjuster, Air Compressor Operator 1 Gr, Appliance Mtce. Man 1 Gr,Appliance Mtce. Man 2 Or, Appliance Repairer, 1 Or, Appliance Re-pairer 2 Gr, Appliance Stockman 1 Or, Appliance Stockman 2 Or, Ar-mature Winder 1 Or, Armature Winder 2 Or, Armature Winder 3 Gr,Ash Handler, Ash Handler 1 Or, Ash Handler 2 Gr, Ash Handler3 Or, Assembler, Asst. A. C. Operator 1 Or, Asst. A. C. Operator 2 Gr,Asst. A. C. Operator 3 Gr, Asst. Distribution Operator, Asst. Foreman2 Or, Asst. Foreman Repairman General, Asst. Furnace Operator,Asst.Handling Foreman, Asst. Heat Balance Operator, Asst. Iron-worker Foreman, Asst. Machinist Foreman, Asst. Millwright Fore-man, Asst. Operator, Asst. Painter, Asst. Pressure Operator, Asst.Platform Foreman, Asst. Stoker Operator, Asst. Stockman, Attend-ant, Automatics Repairman 1 Or, Automatics Repairman 3 Or, Auto-matics Repairman Helper, Automatics Repairman High Grade, Auto CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.77Electrician,Auto Inspector, Auto Mechanic, Auto Mechanic 1 Gr,Auto Mechanic 2 Gr, Auto Mechanic 3 Gr, Auto Operator 1 Gr, AutoOperator 2 Gr, Auto Operator 3 Gr, Auto Painter, Auto Washer,Badger, Battery Operator 1 Gr, Battery Operator 2 Gr, BatteryOperator 3 Gr, Battery Operator High Grade, Batteryman, BillDeliverer,Bill Investigator, Blacksmith, Blacksmith 1 Gr, Black-smith 2 Or, Blacksmith 3 Gr, Blacksmith High Grade, Blacksmith'sHelper, Blacksmith's Helper 1 Gr, Blaster, Boiler Attendant, BoilerCleaner, Boiler Cleaner 2 Gr, Boiler Fireman, Boiler Fireman 1 Gr,Boiler Fireman 2 Gr, Boiler Mechanic, Boiler Operator 1 Gr, BoilerOperator 2 Gr, Boiler Repairman 1 Gr, Boiler Repairman 2 Or,Boiler Repairman 3 Gr, Building Attendant, Building Mechanic,By-Product Operator High Grade, By-Product Operator 1 Gr, By-Product Operator 2 Gr, By-Product Operator 3 Gr, By-ProductOperator'sHelper, Cable Inspector 1 Gr, Cable Inspector 2 Gr,Cable Rigger 1 Gr, Cableman, Carbon Cleaner, Carpenter, Carpen-terHigh Grade, Carpenter 1 Gr, Carpenter 2 Gr, Carpenter's Helper,Carpenter's Helper 1 Gr, Chauffeur, Chauffeur 1 Or, Chauffeur 2 Or,Chauffeur "A", Chauffeur "A-U", Chauffeur "B", Chauffeur "B"(Operating Dept), Chauffeur "C", Chauffeur "E" Drillman, Checker(only 4 in Customers Service and Gas Maintenance Construction),Checker & Adjuster, Cleaner, Clock Maker, Closer In, Coal Handler,Coal Handler 1 Gr, Coal Handler 2 Gr, Coal Handler 3 Gr, CoalHoister, Coal Inspector, Coal Tower Operator 1 Or, Coal TowerOperator 2 Gr, Coal Up Man, Collector, except Law Dept., Con-denser Cleaner, Conveyerman 2 Or, Conveyerman 3 Or, Crane Oper-ator,Crane Operator High Grade, Crane Operator 1 Or, Crane-man 1 Gr, Craneman 2 Gr, D C Operator, Delinquent AccountsCollector,Deliveryman 1 Gr, Deliveryman 2 Or, Diaphragm In-staller,Diaphragm Remover, Diaphragm Tester, Diaphragm Tyer,Diaphragm Worker, Disconnect Man, Distribution Station Asst. Op-erator,Distribution Station Operator, Distributor, District Drafts-man, District Operator, Doorman, Drillman 1 Or, Drillman 2 Or,Drill Runner, Dripman 1 Or, Dripman 2 Or, Dynamoman, ElectricWelder 1 Or, Electric Welder 2 Or, Electrical Mechanic 1 Or, Elec-tricalMechanic 2 Gr, Electrical Mechanic 3 Or, Electrical Mechanic'sHelper, Electrician 1 Or, Electrician 2 Or, Electrician 3 Or, Elec-trician-High Grade, Electrician's Helper 1 Or, Elevator Mechanic1Or, Elevator Mechanic 2 Or, Elevator Mechanic 3 Or, ElevatorOperator, Emergency Car Workman, Emergency Dispatcher 1 Or,Emergency Dispatcher 2 Or, Emergency Foreman, End Cell Switch-man, Engine Man, Engineer-in gas production only, except Astoriaand Hunts Point Boiler House, Exhausterman 1 Or, Exhauster-man-High Grade, Exhausterman Producer Gas, Experienced 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDTroubleman, Feed Pump Man, Field Operator 1 Gr, Field Operator2 Gr, Field Operator 3 Gr, Fire Cleaner, Fireman, Fireman 2 Gr,Fitter,Fitter 1 Gr, Fitter 2 Gr, Fitter 3 Gr, Fitter-up, Fitter'sHelper, Fitter's Helper 1 Gr, Floorman, Furnace Operator, Gallery-man, Garage Attendant, Garage Helper, Garage Mechanic, GarageMechanic 2 Gr, Gardner, Gas Maker-Auto, Gas Maker 1 Or, GasMaker 3 Gr, Gas Man, Gas Welder 1 Gr, Gas Welder 2 Gr, Gasser,Gate Attendant, General Mechanic, General Mechanic 1 Gr, GeneralMechanic 2 Gr, General Mechanic 3 Gr, General Tester, General Tester1Gr, General Tester 2 Gr, General Tester 3 Gr, Governor & Valveman1Gr, Governor & Valveman 2 Gr, Grade C Foreman, Grade D Fore-man, Grate & Blowerman, Head Automatic Repairman, Head Auto-mobile Operator, Head Blacksmith, Head By-Products Operator,Head Carpenter, Head Electrician, Head Engineer, Head Gas Maker,Head Hoister, Head Iron Worker, Head Machinist, Head Mason,Head Millwright, Head Patcher, Head Pipe Fitter, Head PurifierMan, Head Repairman General, Head Repairman, Head Rigger,Head Scrubber Man, Head Tinsmith, Head Welder, Heat Balance Op-erator, Heater, Helper, Helper 2 Or, Hoister-High Grade, Hoister 2Or,Holder Inspector, Holder Oiler, Holderman, Index Repairer,Industrial Fitter, Inspecting Engineer-1 Or, Inspecting Engineer-2 Or, Inspector-Customer Service only, Inspector 1 Gr-In only (1)outsidePlant Construction (2) Controller'sDept.,Inspector2Gr-In only (1) outside Plant Construction (2) Controller's Dept.,Inspector 3Gr-In only (1) outside Plant Construction (2)Controller'sDept., Installer 1Or, Installer 2 Or, InstrumentMan 1 Gr, Instrument Man 2 Or, Instrument Repairman 1 Or, In-strument Repairman 2 Or, Ironworker 1 Or, Ironworker 2 Or, Iron-worker 3 Or, Ironworker-High Grade, Ironworker's Helper 1 Or,Janitor, Janitress, Junior Fitter, Junior Fitter 2 Or., Junior Opera-tor-D. C. Substation, Junior Serviceman, Junior Test Engineer,Junior Tester, Laboratory Mechanic Grade 1, Laboratory MechanicGrade 2, Laborer, Laborer 1st Or, Laborer 2nd Or, Laborer 3rd Or,Large Meter Repairer, Leading Rigger, Lead Burner, Leading Painter,Leading Carpenter, Leading ElectricWelder, Light MaintenanceMan, Lineman 1st Gr, Lineman 2nd Or, Lineman 3rd Or, LinemanTroubleman, Lineman's Helper, Lineman's Helper 1st Or, Lineman'sHelper 2nd Or, Lineman's Helper 3rd Or, Locksmith 1st Or, Locksmith2nd Gr, Locomotive Tender, Locomotive Operator High Grade, Loco-motive Operator 2nd Or, Lorry Operator, Machine Operator, Helper,Machinist High Grade, Machinist, Machinist 1 Gr, Machinist 2 Or,Machinist 3 Or, Machinist Helper, Machinist Helper 1 Or, MachinistHelper 2 Or, Magazine Keeper, Magazine Keeper & Toolman, Mainte-nance Man, Maintenance Man 1 Or, Maintenance Man 3 Or, Mainte-nance Man 4 Or, Maintenance Man Helper 1 Or, Maintenance Man CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.79Helper 2 Gr, Maintenance Man Signal Equipment, Manhole Atmos-phere Inspector, Mason, Mason 1 Or, Mason 2 Or, Mason's Helper, Ma-son's Helper 1 Gr, Mechanic, Mechanic 1 Gr, Mechanic 2 Gr, Mechanic3 Gr, Mechanic's Helper, Mechanical Inspector, Meter Cleaner, Meter-man, Meter Reader, Meter Reading Inspector, Meter Tester 1 Gr,Meter Tester 2 Gr, Meter Tester 3 Gr, Mill Attendant 1 Gr, MillHouse Attendant, Mill House Attendant 1 Or, Mill Tender, Mill-wright High Grade, Millwright 1 Or, Millwright 2 Gr, Millwright3Or,MiscellaneousAsh Operator, Miscellaneous Coal Operator,Motor Mechanic, Night Elevator Operator, Oil Handler, Oiler, Oiler1Or, Oiler 2 Or, Opener, Operating Mechanic 1 Or, OperatingMechanic 2 Or, Operating Mechanic 3 Or, Operating Laborer, Op-erator, Operator Automobile 2 Gr, Operator Automobile 3 Or, Op-erdtorD C Substation, Operator Substation, Oxygen lAcetyleneWelder 1 Or, Packing Remover, Painter, Painter 1 Gr, Painter 2 Or,Painter 3 Or, Painter's Helper, Patcher, Patrolman Subway, PatternMaker 1 Or, Pipe Coverer 1 Or, Pipe Coverer 3 Or, Pipefitter 1 Gr,Pipefitter 2 Or, Pipefitter 3 Or, Pipefitter's Helper, Pipefitter'sHelper 1 Or, Pipefitter's Helper 2 Or, Pipefitter's Helper 3 Gr, Pipe-man 1 Or, Pipeman 2 Or, Pipeman 3 Or, Pole Inspector, PortableCrane Man 1 Or, Porter, Powder Carrier, Pressure Inspector, Pres-sure Operator, Producer Ashman, Producer Charger, Producer Oiler,Producer Operator, Pump Attendant, Pump Room Engineer, Pump-ing Station Operator, Pumping Station Assistant, Pumping Sta-tion Assistant 1 Or, Pumping Station Assistant 2 Or, Pumpman,Purifier Man, Radio Inspector, Relief A C Operator, Relief Con-denser Cleaner, Relief Engineer, Relief Operator, Relief TurbineRoom Engineer, Relief Water Tender 1 Or, Repairman, Repairman2 Or, Repairman General 1 Or, Repairman General 2 Or, RepairmanGeneral 3 Or, Repairman General High Grade, Repairman GeneralHelper 1 Gr, Reversalman, Rigger, Rigger 1 Or, Rigger 2 Or, Rigger 3Or, Rodman 1 Or, Rodman 2 Or, Roof Inspector, Roofer 2 Gr, ScowCaptain, Screen Cleaner, Screw Leveler, Scrubber Man, Separator Man,Serviceman 1 Or A, Serviceman 1 Or B, Serviceman 1 Or, Serviceman2 Or, Serviceman 3 Or, Serviceman 4 Or, Sheet Ironworker 1 Or,Sheet Metal Worker 1 Or, Sheet Metal Worker 2 Or, Sheet MetalWorker 3 Or, Shift Governor & Valveman, Sidewalk Repairman1Or, Sidewalk Repairman 2 Or, Sign Painter 1 Or, Sign Painter2 Or, Skilled Millwright, Skilled Laborer 1 Gr, Skilled Laborer 2 Or,Skilled Laborer 3 Or, Skilled Operating Laborer, Skilled Workman1Or, SkilledWorkman 2 Or, Skilled Workman 3 Or, Smoke Ob-server, Splicer 1 Or, Splicer 2 Or, Splicer 3 Or, Splicer 4 Or, SplicerTroubleman Helper, Splicer Troubleman, Splicer's Helper, Splicer'sHelper 1 Or, Splicer's Helper 2 Or, Station Helper, Station Mechanic 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD1Or, Station Mechanic 2 Gr, Station Mechanic 3 Gr, Stock Handler,Stock Handler 1 Gr, Stock Supervisor, Stockman, Stockman 1 Or,Stockman 2 Gr, Stoker Operator, Subway Inspector 1 Gr, SubwayInspector 2 Gr, Subway Mechanic, Switchboard Operator, SystemOperator, Tar Process Man, Tester, Tester 1 Gr, Tester 2 Gr, Tester3Or, Tester Helper, Tinner, Tinsmith 1 Gr, Toolkeeper, Topper,Toolman, Transfer Car Operator, Tree Trimmer 4 Gr, Trench Ma-chine Operator, Trench Machine Operator 1 Gr, Trench MachineOperator 2 Or, Trimmer, Trimmer 1 Gr, Trimmer 2 Gr, Trimmer3Gr, Trimmer Inspector, Truck Chauffeur (Storeroom), TruckChauffeur, Truck Chauffeur 2 Or, Truck Helper 1 Gr, Truck Helper2 Or, Tunnelman, Turbine Operator, Utility Man, Valveman, Waiter,Warehouse District Inspector 1 Or, Warehouse District Inspector3 Gr, Washer, Water Tender 1 Gr, Water Tender 2 Or, Water Tender3 Or, Weight Master, Welder 1 Or, Welder 2 Gr, Welder HighGrade, Welder Asst. Foreman, Wholesale Accounts Collector, WindowCleaner,Wiper,Wood Turner 1 Or, Working Foreman, Workman1Or,Workman 2 Or, Workman 3 Or, Works Dripman, Yard At-tendant, Yard Man.SCHEDULE I-XCLASSIFICATIONS AND TITLES OF EMPLOYEES EXCLUDED FROM UNIT IAccounting Assistant,Accounting Assistant 1 Or, AccountingAssistant 2 Or, Accounting Machine Operator, Addressograph Ma-chineOperator,Adjuster 1 Or, Adjuster-in-Charge, Air CompressorOper. Asst.Foreman,Air Compressor Oper. Foreman, Agent, AirConditioningEngineer,Analyst 1 Gr, Analyst 2 Gr, Analyst 3 Or,Artist,Ash Handler Foreman, Asst. Appl. Repair Shop Foreman,Asst.Auto Operator Foreman, Asst. Boiler Room Engineer, Asst.Building Superintendent, Asst. Building Supervisor, Asst. By-Prod-ucts Foreman,Asst. By-Products Shift Foreman, Asst. Cashier, Asst.Chemist, Asst. Chief, Asst. Chief Clerk, Asst. Clerk-in-Charge, Asst.Chief Draftsman, Asst. Chief Operator (Tele), Asst. Chief Time-keeper, Asst. Coal Handler Foreman, Asst. Coml. Cashier, Asst. Dis-trictComl.Rel.Mgr.,Asst.DistrictOffice Cashier, Asst. DistrictSalesManager,Asst.District Superintendent, Asst. Division Engi-neer,Asst. Electrical Foreman, Asst. Electrician Foreman, Asst. Ele-vator Supervisor, Asst. Engineer, Asst. Engineer of Sub-Sta. Design,Asst. Foreman, Asst. Foreman 1 Gr, Asst. Foreman Collector, Asst.Foreman-Governor & Valveman, Asst. Foreman Display Distribu-tion,Asst.GarageForeman,Asst.General Foreman, Asst. GeneralLabor Foreman, Asst. General Storekeeper, Asst. General 'OfficeCashier, Asst. HeadHeater,Asst. in Display Studio, Asst. LaboratorySupervisor, Asst. LaborForeman,Asst.Librarian, Asst. Lecturer, CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.81Asst.MaintenanceForeman, Asst. Manager, Asst.Manager Informa-tion,Asst.Millhouse Foreman, Asst. Night Supervisor, Asst. NightSupervisor-Division,Asst. Paymaster, Asst. to PersonnelManager,Asst.PersonnelRepresentatives,Asst.Photostat Oper. in Charge,Asst.Pipefitter Foreman, Asst. Placer, Asst. Plant Shift Foreman,Asst.PressureOper. Foreman, Asst. Producer Shift Foreman, Asst.RateAnalyst 1 Gr, Asst. Rate Analyst 2 Gr, Asst.RateAnalyst 3 Gr,Asst. Safety Director, Asst. Secretary, Asst. Secy-Mutual Aid, Asst.SecretarytoVice-President,Asst. ServiceForeman,Asst. StationMechanicForeman, Asst. Storekeeper, Asst. Stenographer in Charge,Asst.Superintendent,Asst.Supervisor,Asst.Superintendent ofOperations, Asst. Supervisor Floor, Asst. Supervisor MeterReading,Asst. Supervisor Mailing Division, Asst. Supervisor Division, Asst.Supervisorof Production, Asst. Supervisor Unit, Asst. TabulatorOperator, Asst. Telephone Supervisor, Asst. to Attorney, Asst. to Chef,Asst. to Corresponding Secretary, Asst. to District Comm'l Rel Mgr,Asst. to Secretary, Asst. Transfer Clerk, Asst.TransmissionForeman,Asst.Typist-in-charge,Attorney, Auto Dispatcher, Auto OperatorForeman,Battery Foreman, Battery Shift Foreman, Blue Print Oper-ator1 Gr, Blue Print Operator 2 Gr, Blue Print Operator 3 Gr, BluePrint Operator-in-Charge, Blue Printer, Boiler OperatingForeman,BoilerRoom Engineer, Bookkeeper 1 Gr, Bookkeeper 2 Gr, Book-keeper 3 Gr, Bookkeeper A, Bookkeeper B, Bookkeeper's Clerk, Build-ing Supervisor,Bus Boy, Business Representative 1 Gr, BusinessRepresentative 2 Gr, Business Representative 3 Gr, Buyer, Buyer'sAsst.,By-Product Foreman, By-Product Shift Foreman, CadetEngineer,CarpenterForeman,Cashier,Cashier'sAssistant,Chef,Chemist,Chemist 1 Gr, Chemist 2 Gr, Chemist 3 Gr,Chemist 4 Gr, Chemist-in-Charge, Chief, Chief AddressographOperator,ChiefClerk,ChiefDispatcher,ChiefOperatingEngineer,Chief Photographer, Chief Stock Handler, Chief Stock-man, Chief Tabulating Operator, Chief Timekeeper, City Agent,Clerk, Clerk 1 Gr, Clerk 2 Gr, Clerk 3 Gr, Clerk-in-Charge, CoalHandler Foreman, Collection Clerk, Collector (only Law Dept),Commercial Engineer, Commercial Inspector 1 Gr, Commercial In-spector 2 Gr, Company Representative, Corridor Man, Counter Girl,Counter Man, Credit Man, Credit Representative, Customer's Repre-sentative, Customer's Representative-in-Charge, Dealer Contact Rep-resentative,Decorator,DelinquentAccounts Clerk, Demonstrator,Demonstrator 1 Gr, Demonstrator 2 Gr, Dental Hygienist, Depart-mentalAssistant, Design Engineer, Disbursement Teller, Dispatcher,Display Assistant, Display Artist, Display Setter, Distribution Drafts-man, Distribution Draftsman 1 Gr, Distribution Draftsman 2 Gr,DistributionDraftsman 3 Gr, Distribution Foreman, DistributionStation Foreman, District Com'l Rel Manager, District Office Cashier, 82DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrictForeman, District Salesman, District Supervisor, DistrictSuperintendent,DivisionEngineer,DomesticScienceDirector,Draftsman 1 Or, Draftsman 2 Gr, Draftsman 3 Or, Drip Foreman,Driver Inspector, Electrical Mechanic Foreman, ElectricalWatchForeman, Elevator Starter, Engineering Assistant, Engineering As-sistant 1 Gr, Engineering Assistant 2 Or, Engineer's Assistant, Engi-neering Inspector, Estimator, Estimator 1 Gr, Estimator 2 Gr,ExhibitGuide, Exhibit Receptionist, Field Clerk, Field RecordClerk, Field Record Clerk 1 Or, Field Record Clerk 2 Gr, FieldRecord Clerk 3 Gr, Field Representative, Field Supervisor, FileClerk, Final Bill Collector Clerk, Fire Cleaner Foreman, First .Asst.Engineer, Floor Salesman, Floor Saleswoman, Foreman, Foreman1 Or, Foreman 2 Gr, Foreman Appliance Repair Shop, Foreman AshHandler, Foreman Attendant, Foreman Boiler Cleaner, ForemanCoalHandler, Foreman Condenser Cleaner, Foreman of DisplayDistribution, Foreman of Display Production, Foreman Engineer,Foreman-Governor & Valveman, Foreman Janitor, Foreman Ma-chinist,Foreman Collector, Foreman Master Mechanic, ForemanMeter Reader, Foreman Painter, Foreman Repairman General, Fore-man-Substation Construction, Forewoman Cleaner, Gang Foreman,Garage Foreman, Gas Heat Assistant, Gen'l Carpenter & MillwrightForeman, General Clerk, General Foreman, General Labor Foreman,General Pipefitter Foreman, General Supervisor Telephone Service,Generator House Shift Foreman, Grade A Foreman, Grade B Fore-man, Guard, Guard-in-Charge, Guide, Hallman, Handling Foreman,Head Chef, Head Cleaner, Head Heater, Head Key Punch Operator,Head Typist, Head Verifier Operator, Home Service Director,Hostess,House Heating Representative, House Heating Salesman,House Heating Survey Man, Information Clerk, Inside Man, Inspec-tor-High Grade, Inspector in Charge, Instructor, Inventory Assistant1stGr, Inventory Assistant 2nd Or, Inventory Assistant 3rd Or,Investigating Inspector, Investigating Voucher Clerk, Investigator,Investigator 1st Or, Investigator 2nd Or, Investigator 3rd Or, Iron-worker-Foreman, Job & Wage Analyst, Junior Accountant, JuniorClerk, Junior Engineer, Junior Engineer 1st Or, Junior Engineer2nd Or, Key Punch Operator, Kitchen Man, Labor Foreman, Labor-atoryAssistant 1st Or, Laboratory Assistant 2nd Or, LaboratoryAssistant 3rd Or, Law Clerk, Leading District Draftsman, Lecturer,Letterer,LightingRepresentative,Lighting Specialist,LinemanForeman, Machine Bill Clerk, Machine Billing Clerk, Machine Bill-ing Clerk 3rd Or, Machine Lister, Machine Operator 'in Charge,Machine Operator 1st Or, Machine Operator 2nd Or, Machine ShopForeman, Maid, Maintenance Foreman, Mason Foreman, Masseuse,Matron, Mechanic Foreman, Messenger, Messenger Dispatcher, Mes-senger-in-Charge,Millbouse Foreman, Millwright Foreman, Night CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.83Hallman, Night Supervisor, Night Telephone Operator,. Night Tele-phone Operator (35 H1), Nurse, Office Assistant, Office Assistant1 Gr, Office Assistant 2 Gr, Office Boy, Office Representative, Operat-ing Foreman, Outside Attendant, Painter Assistant Foreman, PainterForeman, Passenger Car Chauffeur, Paying Teller, Paymaster's As-sistant,Paymaster'sAssistant 1 Gr, Paymaster's Assistant 2 Gr,Paymaster's Assistant 3 Gr, Payroll Clerk, 3rd Gr, Personal ServiceClerk, Pharmacist, Pharmacist's Helper, Photographer, Photographer1Gr, Photographer 2 Gr, Photostat Operator, Photostat Operator1Gr, Photostat Operator 2 Gr, Photostat Operator-in-Charge, Pipe-fitterForeman, Plant Foreman, Plant Shift Foreman, PlatformForeman Night, Platform Foreman Day, Porter-Watchman, Pres-sure Operator Foreman, Producer Shift Foreman, Production Fore-man, Production Shift Foreman, Proof Clerk, Purification ShiftForeman, Recapitulation Clerk, Receiving Clerk 1 Gr, ReceptionClerk, Receptionist, Receipts Clerk, Relief Boiler Room Engineer,Relief Foreman, Relief Operating Foreman, Representative, Repre-sentativeArchitects & Bldg. Div., Representative Home Service,Resuscitation Instructor, Restaurant Supervisor, Research Assistant,Research Associate, Review Clerk, Rigger Foreman, Rodding Fore-man, Roundsman, Sales Cadet, Sales Engineer, Sales Representative,Sales Technical Representative 1 Gr, Sales Technical Representative2 Gr, Sales Technical Representative 3 Gr, Safety Inspector, SafetyLecturer, Secretary, Secretary to Executive Assistant, Secretary toAssistant Secretary, Secretary to President, Secretary to Secretary,Secretary to Treasurer, Secretary to Vice-President, Senior Clerk,Senior ElectricalWatch Foreman, Senior Nurse, Senior PayrollClerk, Service Clerk, Service Engineer, Service Foreman, ShiftEngineer 1 Gr, Shift Engineer 2 Gr, Shift Handling Foreman, ShowRoom Supervisor, Special Attendant, Special Business Representa-tive 1 Gr, Special Business Representative 2 Gr, Special BusinessRepresentative 3 Gr, Special Inspector, Special Investigator, SpecialRepresentative, Squad Leader, Staff Assistant, Starter, Station Me-chanic Foreman, Stenographer, Stenographer 1 Gr, Stenographer2Gr, Stenographer 3 Gr, Stenographer Grade B, StenographerClerk,Stenographer-in-Charge, Stock Ledger Clerk, Storekeeper,Storekeeper 1 Gr, Storekeeper 2 Gr, Storeroom Clerk 1 Gr, StudioAssistant, Subway Draftsman 1 Gr, Subway Draftsman 2 Gr, Sub-way Foreman, Superintendent, Superintendent's Assistant, Super-visor, Supervisor-Division, Supervisor-Meter Reading, SupervisorKey Punch & Verify, Supervisor of Displays, Supervisor Unit,Supervisor Telephone, Surveyor, Tabulator Operator, Telephone Op-erator-in-Charge, Telephone Operator-40 Hrs., Telephone Opera-tor-35 Hrs., Telephone Operator-38 Hrs., Telephone Service Clerk,Telephone Service Clerk Supervisor, Telephone Service Observer, H4DECISIONS OF NATIONAL LABOR RELATIONS BOARDTelephone Supervisor-40 Hrs., Telephone Supervisor, 35 Hrs.,Teller,Teller Clerk, Teletype Operator, Timekeeper, Tracer (Dist.Main Record) 1 Or, Transmission Foreman, Truck Dispatcher, Tur-bine Room Engineer, Typist, Typist 1st Or, Typist 2nd Or, Typist-in-Charge,Visitor,Watch Engineer, Watch Foreman, Watchman,Welder Foreman, Wholesale Bookkeeper, Wholesale Business Rep-resentative,Wholesale Bus. Representative in Chg., Wholesale Busi-ness Representative 1 Gr, Wholesale Business Representative 2 Gr,Wholesale Business Representative 3 Or, Yard Foreman.SCHEDULE IICLASSIFICATIONS AND TITLES OF EMPLOYEES INCLUDED IN UNIT IIAccounting Assistant, Accounting Assistant 1 Gr., AccountingAssistant 2 Gr., Accounting Machine Operator, Addressograph Ma-chine Operator, Adjuster 1 Gr., Air Conditioning Engineer, Analyst1Gr.,Analyst 2 Or., Analyst 3 Gr., Artist, Asst. Cashier, Asst.Chemist, Asst. Coml. Cashier, Asst. District Office Cashier, Asst. En-gineer,Asst.Engineer of Sub-Sta. Design, Asst. General OfficeCashier,Asst. in Display Studio, Asst. Librarian, Asst. Lecturer,Asst. Paymaster, Asst. Placer, Asst. Rate Analyst 1 Gr., Asst. RateAnalyst 2 Gr., Asst. Rate Analyst 3 Or., Asst. Secretary, Asst. Tabu-lator Operator, Asst. to Chef, Asst. Transfer Clerk, Auto Dispatcher,Blue Print Operator 1 Gr., Blue Print Operator 2 Or., Blue PrintOperator 3 Gr., Blue Printer, Bookkeeper 1 Or., Bookkeeper 2 Or.,Bookkeeper 3 Or., Bookkeeper A, Bookkeeper B, Bookkeeper's Clerk,Bus Boy, Business Representative 1 Or., Business Representative 2Or., Business Representative 3 Gr., Buyer, Buyer's Assistant, CadetEngineer, Cashier, Cashier Assistant, Chef, Checker (other thancustomer service and Gas Maintenance Construction), Chemist, Chem-ist 1 Or., Chemist 2 Gr., Chemist 3 Or., Chemist 4 Or., City Agent,Clerk, Clerk 1 Or., Clerk 2 Or., Clerk 3 Or., Collection Clerk, Com-mercial Engineer, Commercial Inspector 1 Or., Commercial Inspector2 Or., Company Representative, Corridor Man, Counter Girl, CounterMan, Credit Man, Credit Representative, Customer's Representative,DealerContactRepresentative,Decorator,DelinquentAccountsClerk, Demonstrator, Demonstrator 1 Or., Demonstrator 2 Or., DentalHygienist, Design Engineer, Disbursement Teller, Dispatcher, Dis-play Assistant, Display Artist, Display Setter, Distribution Drafts-man, Distribution Draftsman 1 Or., Distribution Draftsman 2 Or.,Distribution Draftsman 3 Or., District Office Cashier, District Sales-man, Draftsman 1 Or., Draftsman 2 Or., Draftsman 3 Or., Engineer-ing Assistant, Engineering Asst. 1 Or., Engineering Asst. 2 Or.,Engineering Inspector, Engineer's Assistant, Estimator, Estimator CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.851 Gr., Estimator 2 Gr., Exhibit Guide, Exhibit Receptionist, FieldClerk, Field Record Clerk, Field Record Clerk 1 Gr., Field RecordClerk 2 Gr., Field Record Clerk 3 Gr., Field Representa-tive,FileClerk,FinalBillCollectorClerk,FloorSales-man,FloorSaleswoman,GasHeatAssistant,GeneralClerk,Guide,Hallman,Head Chef, Hostess, House Heating Repre-sentative,House Heating Salesman, House Heating Survey Man, In-formation Clerk, Inside Man, Inspector-High Grade, Inspector-1stGr. (other than Outside Plant Construction and Controllers),Inspector-2nd Gr. (other than Outside Plant Construction and Con-trollers), Inspector-3rd Gr. (other than Outside Plant Constructionand Controllers), Inventory Assistant 1 Gr., Inventory Assistant 2Gr., Inventory Assistant 3 Gr., Investigating Voucher Clerk, JuniorAccountant, Junior Clerk, Junior Engineer, Junior Engineer 1 Gr.,Junior Engineer 2 Gr., Junior Laboratory Assistant 3 Gr., Key PunchOperator, Kitchen Man, Laboratory Asst. 1 Gr., Laboratory Asst.2 Gr., Laboratory Asst. 3 Gr., Law Clerk, Lecturer, Letterer, LightingRepresentative, Lighting Specialist,Machine Bill Clerk, MachineBilling Clerk, Machine Billing Clerk 3 Gr., Machine Lister, MachineOperator 1 Gr., Machine Operator 2 Gr., Maid, Masseuse, Matron,Messenger,Messenger Dispatcher, Night Hallman, Night ElevatorOperator, Night Telephone Operator, Night Telephone Operator (35hrs.),Nurse, Office Assistant, Office Assistant 1 Gr., Office Assistant2 Gr., Office Boy, Office Representative, Outside Attendant, PayingTeller, Paymaster's Assistant, Paymaster's Asst. 1 Gr., Paymaster'sAsst. 2 Gr., Paymaster's Asst. 3 Gr., Payroll Clerk 3 Gr., PersonalService Clerk, Pharmacist, Pharmacist's Helper, Photographer, Pho-tographer 1 Gr., Photographer 2 Gr., Photostat Operator, PhotostatOperator 1 Gr., Photostat Operator 2 Gr., Proof Clerk, Recapitula-tion Clerk, Receiving Clerk 1 Gr., Reception Clerk, Receptionist, Re-ceipts Clerk, Representative, Representative Architects & Bldg. Div.,RepresentativeHome Service, Resuscitation Instructor, ResearchAssistant, Research Associate, Review Clerk, Safety Lecturer, SalesCadet, Sales Engineer, Sales Representative, Sales Technical Repre-sentative 1 Gr., Sales Technical Representative 2 Gr., Sales TechnicalRepresentative 3 Gr., Secretary, Senior Clerk, Senior Nurse, SeniorPayroll Clerk, Service Clerk, Service Engineer, Special Attendant,Special Business Representative 1 Gr., Special Business Representa-tive 2 Gr., Special Business Representative 3 Gr., Special Representa-tive, Station Telephone Operator, Stenographer, Stenographer 1 Gr.,Stenographer 2 Gr., Stenographer 3 Gr., Stenographer Grade B,'Stenographer Clerk, Stock Ledger Clerk, Storeroom Clerk 1 Gr.,Studio Assistant, Subway Draftsman 1 Gr., Subway Draftsman 2 Gr.,Surveyor, Tabulator Operator, Telephone Operator 40 hrs., TelephoneOperator 35 hrs., Telephone Operator 38 hrs., Telephone Service283032-41-yol 21-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerk, Teller, Teller Clerk, Teletype Operator, Timekeeper, Tracer(Dist.Main Record) 1 Gr., Truck Dispatcher, Typist, Typist 1 Gr.,Typist 2 Gr., Visitor,Wholesale Bookkeeper,Wholesale BusinessRepresentative,Wholesale Business Rep. 1 Gr., Wholesale BusinessRep. 2 Gr., Wholesale Business Rep. 3 Gr.SCHEDULE II-XCLASSIFICATIONS AND TITLES OF EMPLOYEES EXCLUDED FROM UNIT IIAdjuster-in-Charge,Air Compressor Oper. Asst. Foreman, AirCompressor Oper. Foreman, Agent, Ash Handler Foreman, Asst.Appl. Repair Shop Foreman, Assistant Ash Handler Foreman, Asst.Auto Operator Foreman, Asst. Bldg. Superintendent, Asst. BoilerRoom Engineer, Asst. Building Supervisor, Asst. By-Products Fore-man, Asst. By-Prod. Shift Foreman, Asst. Chief, Asst. Chief Clerk,Asst.Chief Draftsman, Asst. Chief Operator (tele.), Asst. ChiefTimekeeper, Asst. Clerk-in-Charge, Asst. Coal Handler Foreman,Asst.District Coml. Rel. Mgr., Asst. District Sales Manager, Asst.District Superintendent, Asst. Division Engineer, Asst. ElectricalForeman, Asst. Electrician Foreman, Asst. Elevator Supervisor, Asst.Foreman, Asst. Foreman 1 Gr, Asst. Foreman Collector, Asst. Fore-man Display Dist., Asst. Foreman-Governor & Valveman, Asst.Garage Foreman, Asst. General Foreman, Asst. General Labor Fore-man, Asst. General Storekeeper, Asst. Head Heater, Asst. LaboratorySupervisor, Asst. Labor Foreman, Asst. Maintenance Foreman, Asst.Manager, Asst. Manager Information, Asst. Millhouse Foreman, Asst.Night Supervisor, Asst. Night Supervisor-Division, Asst. to Person-nel Manager, Asst. Personnel Representatives, Asst. Photostat Oper. inCharge, Asst. Pipefitter Foreman, Asst. Plant Shift Foreman, Asst.Pressure Oper. Foreman, Asst. Producer Shift Foreman, Asst. SafetyDirector, Asst. Secretary to Vice President, Asst. Service Foreman,Asst. Station Mechanic Foreman, Asst. Stenographer in Charge, Asst.Storekeeper, Asst. Superintendent, Asst. Superintendent of Opera-tions,Asst. Supervisor, Asst. Supervisor Floor, Asst. SupervisorMeter Reading, Asst. Supervisor Mailing Division, Asst. SupervisorDivision, Asst. Supervisor of Production, Asst. Supervisor Unit, Asst.to Attorney, Asst. to Chief Clerk, Asst. to Corresponding Secretary,Asst. to District Comm'l Rel Mgr, Asst. to Secretary, Asst. to See,Mutual Aid, Asst. Telephone Supervisor, Asst. Transmission Fore-man, Asst. Typist-in-Charge, Attorney, Auto Operator Foreman,Battery Foreman, Battery Shift Foreman, Blue Print Operator-in-Charge, Boiler Operating Foreman, Boiler Room Engineer, Build-ing Supervisor, By-Product Foreman, By-Product Shift Foreman,Carpenter Foreman, Chemist-in-Charge, Chief, Chief Addressograph CONSOLIDATED EDISON COMPANY OF NEW YORK, - INC.87Operator, Chief Clerk, Chief Dispatcher, Chief Operating Engineer,Chief Photographer, Chief Stock Handler, Chief Stockman, ChiefTabulatingOperator,ChiefTimekeeper,Clerk-in-Charge,CoalHandler Foreman, Collector (in Law Dept. only), Customer's Repre-sentative-in-Charge, Departmental Assistant, Distribution Foreman,Distribution Station Foreman, District Com'l Rel. Manager, DistrictForeman, District Supervisor,DistrictSuperintendent,DivisionEngineer, Domestic Science Director, Drip Foreman, Driver Inspector,ElectricalMechanic Foreman, Electrical Watch Foreman, ElevatorStarter,Engineer (other than Gas Production, Astoria and HuntsPoint Boiler House), Field Supervisor, Fire Cleaner Foreman, FirstAsst. Engineer, Foreman, Foreman 1 Gr, Foreman 2 Gr, ForemanAsh Handler, Foreman Appliance Repair Shop, Foreman Attendant,Foreman Boiler Cleaner, Foreman Coal Handler, Foreman Con-denser Cleaner, Foreman Collector, Foreman Engineer, ForemanGovernor & Valveman, Foreman Janitor, Foreman Machinist, Fore-man Master Mechanic, Foreman Meter Reader, Foreman Painter,Foreman Repairman General, Foreman Substation Construction.Foreman of Display Distribution, Foreman of Display Production,,Forewoman Cleaner, Gang Foreman, Garage Foreman, Gen'l Car-penter & Millwright Foreman, General Foreman, General LaborForeman, General Pipefitter Foreman, General Supervisor TelephoneSer, Generator House Shift Foreman, Grade A Foreman, Grade BForeman,Guard,Guard-in-Charge,HandlingForeman,HeadCleaner,Head Key Punch Operator, Head Heater, Head Typist,Head Verifier Operator, Home Service Director, Inspector (otherthan customer service), Inspector in Charge, Instructor, Interviewer,Investigating Inspector, Investigator, Investigator 1 Gr, Investigator2 Gr, Investigator 3 Gr, Ironworker Foreman, Job & Wage Analyst,Labor Foreman, Leading District Draftsman, Lineman Foreman,Machine Operator in Charge, Machine Shop Foreman, MaintenanceForeman, Mason Foreman, Mechanic Foreman, Messenger-in-Charge,Mill House Foreman, Millwright Foreman, Night Supervisor, Op-eratingForeman, Painter Assistant Foreman, Painter Foreman,Passenger Car Chauffeur, Photostat Operator-in-Charge, PipefitterForeman, Plant Foreman, Plant Shift Foreman, Platform ForemanNight, Platform Foreman Day, Porter-Watchman, Pressure OperatorForeman, Producer Shift Foreman, Production Foreman, ProductionShift Foreman, Purification Shift Foreman, Relief Boiler RoomEngineer, Relief Foreman, Relief Operating Foreman, RestaurantSupervisor, Rigger Foreman, Rodding Foreman, Roundsman, SafetyInspector, Secretary to, Executive Assistant, Secretary to Asst. See'y,Secretary to President, Secretary to Secretary, Secretary to Treasurer,Secretary to Vice President, Senior ElectricalWatch Foreman, 88DECISIONS OF NATIONAL LABOR BELATIONS BOARDService Foreman, Shift Engineer 1 Or, Shift Engineer 2 Gr, ShiftHandling Foreman, Show Room Supervisor, Special Inspector, Spe-cial Investigator, Squad Leader, Staff Assistant, Starter, StationMechanic Foreman, Storekeeper, Storekeeper 1 Gr, Storekeeper 2Gr,Stenographer-in- Charge,Subway Foreman, Superintendent,Superintendent's Assistant, Supervisor, Supervisor-Division, Super-visor-Meter Reading, Supervisor Key Punch & Verify, Supervisorof Displays, Supervisor Unit, Supervisor Telephone, Telephone Op-erator-in-Charge,Telephone Service Clerk Supervisor, TelephoneService Observer, Telephone Supervisor 40 hrs., Telephone Supervisor35 hrs., Transmission Foreman, Turbine Room Engineer, Typist-in-Charge, Watch Engineer, Watch Foreman, Watchman, Welder Fore-man, Wholesale Bus. Rep. in Charge, Yard Foreman.(SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSMarch 18, 194,0On March 2, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the aboveentitled proceedings, in which the BoardDirected that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Consolidated Edison Company of New York,Inc.,Brooklyn Edison Company, Inc., New York and QueensElectric Light and Power Company, Westchester Lighting Com-pany, The Yonkers Electric Light and Power Company, NewYork Steam Corporation, and Consolidated Telegraph and Elec-trical Subway Company, separate elections by secret ballot shallbe conducted not less than fifty (50) days from and after Febru-ary 13, 1940, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the, em-ployees of the Companies who fall within each of the groups de-scribed below, to determine whether they desire to be representedfor the purposes of collective bargaining by Amalgamated UtilityWorkers affiliated with Utility Workers Organizing Committee,affiliated with the Congress of Industrial Organizations; Inter-national Brotherhood of ElectricalWorkers, affiliated with theAmerican Federation of Labor; Brotherhood of ConsolidatedEdison Employees ; or by none. CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.89The Board, having been advised by International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Labor,that it does not desire to participate in said elections ordered by theBoard, hereby amends its Direction of Elections by striking therefromthe words, "International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor", and inserting in place thereofthe words, "or by"; and by striking therefrom the word "none", andinserting in place thereof the word "neither", so that the aforesaidprovisions of the Direction of Elections herein shall read as follows :Directed that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Consolidated Edison Company of New York,Inc.,Brooklyn Edison Company, Inc., New York and QueensElectric Light and Power Company, Westchester Lighting Com-pany, The Yonkers Electric Light and Power Company, NewYork Steam Corporation, and Consolidated Telegraph and Elec-trical Subway Company, separate elections by secret ballot shallbe conducted not less than fifty (50) days from and after Febru-ary 13, 1940, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employeesof the Companies who fall within each of the groups describedbelow, to determine whether they desire to be represented for thepurposesof collectivebargainingby Amalgamated Utility Work-ers affiliatedwith Utility Workers Organizing Committee,affili-atedwith the Congress of Industrial Organizations; or byBrotherhood of Consolidated Edison Employees; or by neither.21 N. L.R. B., No. 11a.